DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Invention I, claims 1-28 in the reply filed on 10/28/2021 is acknowledged.
Claims 1-28 are pending for examination. Claims 29-44 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14, 16-20, 22-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhee et al. (USPN 6,402,690) and evidenced by Branstetter et al. (USPN 5,007,423). In regard to claims 1, 9, 17, and 23, Rhee discloses a device configured to be attached to a subject and a method of monitoring a subject via a monitoring device attached to the subject (Figs. 1-5 and associated descriptions) comprise a photoplethysmography (PPG) sensor configured to measure physiological information from the subject (sensor unit 16, Figs. 1a and 1b and associated descriptions; a photoplethysmographic device/ pulse and oxygen saturation, Col 2 lines 21-65); a blood flow stimulator (LEDs 22, Figs. 1a and 1b and associated descriptions;  by Branstetter that LED(s) including infrared LED can be utilized as a heat source for heating tissue in a pulse oximetry device, see at least Col 3 lines 33-59).
In regard to claims 2, 10, 18, and 24, Rhee discloses the signal-to-noise level determination is a determination that the signal-to-noise level is below a threshold level (the intensity of light emitted by LED 22 is increased to maintain an acceptable level of signal-to-noise/ the LED level may be adjusted by a control loop to maintain the specified ratio, Col 5 lines 14-29).
In regard to claims 3-5, 11-13, 19, and 25, Rhee discloses the blood flow stimulator comprises a heating element configured to heat the location of the subject; and wherein instructing the blood flow stimulator to increase blood perfusion at the location comprises instructing the heating element to heat the location; the blood flow stimulator comprises a light source, and wherein instructing the blood flow stimulator to increase blood perfusion at the location comprises instructing the light source to heat 
In regard to claims 6, 14, 20, and 26, Rhee discloses subsequent to instructing the blood flow stimulator to increase blood perfusion, the at least one processor is configured to process further signals from the PPG sensor to determine a signal-to-noise level of the further signals (the intensity of light emitted by LED 22 is increased to maintain an acceptable level of signal-to-noise/ the LED level may be adjusted by a control loop to maintain the specified ratio, Col 5 lines 14-29) and wherein, if the signal-to-noise level of the further signals is at or above a threshold level, the at least one processor is configured to instruct the blood flow stimulator to stop increasing blood perfusion/ heating the location (the LED level may be adjusted by a control loop to maintain the specified ratio, Col 5 lines 14-29; It is implicit that when the signal-to-noise level is at the specified ratio, the intensity of the LED is maintained at a certain level; and when the signal-to-noise level is above the specified ratio, the intensity of the LED is reduced in order to maintain the specified ratio. In both situations, the device would stop increasing blood perfusion/ heating the location).
In regard to claims 8, 16, 22 and 28, Rhee discloses the monitoring device is configured to be secured to an appendage of the subject (Figs. 1a and 1b and associated descriptions).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee as applied to claims 1-6, 8-14, 16-20, 22-26, and 28 above, and further in view of Banet et al. (USPGPUB 2006/0122520). In regard to claims 7, 15, 21 and 27, Rhee discloses all the claimed limitations except the monitoring device is configured to be positioned at or within an ear of the subject.
Banet teaches an oximetry device (Figs. 1-6 and associated descriptions) comprises optical modules which are included in a ring component or a component that attaches to the patient's ear, [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the device (Rhee) to be applied to an ear of the patient as taught by Banet, since both devices are pulse 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHU CHUAN LIU/Primary Examiner, Art Unit 3791